DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application claims priority of provisional application 62/978109 filed 02/18/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites a “non-coherent downlink waveform”. It is unclear what exactly is being claimed here, as it does not make sense to refer to the wave itself as coherent or non-coherent. If the Applicant is referring to non-coherent detection of a downlink waveform, this should be claimed—however, it is unclear what the Applicant is referring to here. The claim is therefore rejected; the other independent claims are treated similarly. 
4.	Claims 2 – 3, 9 – 10, 16 – 17, and 23 - 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Related to the rejection in section 3 above, Claim 2 recites a similar limitation for the uplink side, stating “transmitting uplink data on a non-coherent uplink waveform”. Even assuming, as in the section above, that “non-coherent” refers to the detection, rather than the waveform itself, it is unclear what a “non-coherent” uplink transmission would entail. Non-coherent detection is a reference to the receiving end—it is unclear what it means to transmit a signal that is received without channel knowledge. It is unclear if this would require not transmitting any reference signals, or would require the receiver to discard or not to receive any reference signals, or something else. The claim, and its dependent claim, is therefore rejected, along with similar claims 9 – 10, 16 – 17, and 23 - 24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1, 7 – 8, 14 – 15, 21 – 22, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urabayashi (US 20160373901 A1)

Regarding claim 1, Urabayashi discloses subject matter relating to blind decoding during DRX. Specifically, Urabayashi discloses a method of wireless communication by a user equipment (UE) (UE; see paragraph [0040] and Fig. 2), comprising: 
monitoring a non-coherent downlink waveform during a discontinuous reception phase (PDCCH is received, blind decoding is performed; this occurs during DRX; see paragraph [0126]; the Examiner notes that blind decoding is non-coherent detection); 
receiving downlink data on the non-coherent downlink waveform (PDCCH is received; see paragraph [0126]); and 
decoding the downlink data without channel state information of the non-coherent downlink waveform (PDCCH is blind decoded (i.e. decoded without any channel knowledge); see paragraph [0126]).

Regarding claims 7, 14, 21, and 28, Urabayashi discloses the subject matter of the parent claim(s), as noted above. Urabayashi further discloses
wherein the downlink waveform is transmitted in a physical downlink control channel, a physical downlink shared channel, a physical broadcast channel, or a physical random access channel (PDCCH; see paragraph [0126])

Regarding claim 8, Urabayashi discloses a user equipment (UE) (UE; see paragraph [0040] and Fig. 2), comprising: 
a memory (memory; see paragraph [0040] and Fig. 2); 
a transceiver (transceiver; see paragraph [0040] and Fig. 2); and 
one or more processors operatively coupled with the memory and the transceiver (processor; see paragraph [0040] and Fig. 2), the one or more processors configured to execute instructions in the memory to: 
	monitor a non-coherent downlink waveform during a discontinuous reception phase (PDCCH is received, blind decoding is performed; this occurs during DRX; see paragraph [0126]; the Examiner notes that blind decoding is non-coherent detection);; 
	receive, via the transceiver, downlink data on the non-coherent downlink waveform (PDCCH is received; see paragraph [0126]); and
	decode the downlink data without channel state information of the non- coherent downlink waveform (PDCCH is blind decoded (i.e. decoded without any channel knowledge); see paragraph [0126]).

Regarding claim 15, Urabayashi discloses a non-transitory computer readable medium having instructions stored therein that, when executed by one or more processors of a user equipment (UE) (UE with memory; see paragraph [0040] and Fig. 2), cause the one or more processors to: 
monitor a non-coherent downlink waveform during a discontinuous reception phase (PDCCH is received, blind decoding is performed; this occurs during DRX; see paragraph [0126]; the Examiner notes that blind decoding is non-coherent detection);;
receive downlink data on the non-coherent downlink waveform (PDCCH is received; see paragraph [0126]); and
decode the downlink data without channel state information of the non-coherent downlink waveform (PDCCH is blind decoded (i.e. decoded without any channel knowledge); see paragraph [0126]).

Regarding claim 22, Urabayashi discloses a user equipment (UE) (UE; see paragraph [0040] and Fig. 2), comprising: 
means for monitoring (processor; see paragraph [0040] and Fig. 2) a non-coherent downlink waveform during a discontinuous reception phase (PDCCH is received, blind decoding is performed; this occurs during DRX; see paragraph [0126]; the Examiner notes that blind decoding is non-coherent detection);
means for receiving (transceiver; see paragraph [0040] and Fig. 2)downlink data on the non-coherent downlink waveform (PDCCH is received; see paragraph [0126]); and
means for decoding (processor; see paragraph [0040] and Fig. 2) the downlink data without channel state information of the non-coherent downlink waveform (PDCCH is blind decoded (i.e. decoded without any channel knowledge); see paragraph [0126]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claim(s) 2 – 3, 9 – 10, 16 – 17, and 23 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Urabayashi (US 20160373901 A1).

	Regarding claim 2, 9, 16, and 23, Urabayashi discloses the subject matter of the parent claim(s), as noted above. Urabayuashi does not explicitly disclose the limitations of claim 2. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Urabayashi to also include non-coherent transmission on the UL side. One of ordinary skill in the art would have found it obvious to do so, as Urabayashi discloses non-coherent detection on the DL side (see paragraph [0126]), and the benefits to non-coherent detection (e.g. less power usage, as reference signals do not need to be transmitted) are available in either direction. Further, in general the reversal of parts has been determined to be obvious (see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)), and as has the substitution of one known element for another (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 3, 10, 17, and 24, Urabayashi teaches the subject matter of the parent claim(s), as noted above. Urabayuashi does not explicitly disclose the limitations of claim 3. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Urabayashi to use the PUCCH for non-coherent detection. One of ordinary skill in the art would have found it obvious to do so, as Urabayashi discloses doing so with the PDCCH on the DL side, and the benefits to non-coherent detection (e.g. less power usage, as reference signals do not need to be transmitted) are available in either direction. Further, in general the reversal of parts has been determined to be obvious (see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)), and as has the substitution of one known element for another (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

7.	Claim(s) 4 – 6, 11 – 13, 18 – 20, and 25 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Urabayashi (US 20160373901 A1) in view of Nory (US 20160302180 A1)

Regarding claims 4, 11, 18, and 25, Urabayashi discloses the subject matter of the parent claim(s), as noted above. Urabayashi does not explicitly disclose the limitations of claims 4, 11, 18, and 25.

	However, Nory discloses subject matter relating to blind decoding. Specifically, Nory discloses:
	further comprising performing, after receiving the downlink data, a channel estimation process to allow a decoding of a coherent downlink waveform (channel estimation to allow decoding of DL data based on RS (i.e. coherent); see paragraph [0073] and Fig. 5 element 560; blind decoding; see paragraph [0081]; the Examiner notes that while Nory does not explicitly state that the coherent decoding follows the reception of the non-coherent downlink data, it is clear in context that the disclosed process is performed situationally, and so would sometimes occur in the sequence claimed; see also paragraph [0074]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Urabayashi with Nory by allowing coherent detection following non-coherent detection. One of ordinary skill in the art would have found it obvious to do so, as non-coherent detection is not always the optimal strategy—sometimes it is helpful to have channel information. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 5, 12, 19, and 26, Urabayashi and Nory teach the subject matter of the parent claim(s), as noted above. Urabayashi does not explicitly disclose the limitations of claims 5, 12, 19, and 26. However, Nory discloses:
	receiving, after performing the channel estimation process, additional downlink data using the coherent downlink waveform (additional steps (e.g. receiving data) can be performed after channel estimation; see paragraphs [0073 – 0074]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Urabayashi and Nory by allowing receiving further data coherently after the channel estimation process. One of ordinary skill in the art would have found it obvious to do so, as if the channel state is known, it makes to make sense to use it while the estimation is still valid, as this would allow for better reception. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 6, 13, 20, and 27, Urabayashi and Nory teach the subject matter of the parent claim(s), as noted above. Urabayashi further discloses:
	suspending a transition to the coherent downlink waveform (blind decoding; see paragraph [0126]; the Examiner notes that for the time the device is doing blind decoding, it is suspending transition to coherent decoding); and 
	monitoring, after decoding the downlink data, the non-coherent downlink waveform during a second discontinuous reception phase (blind decoding; see paragraph [0126]; this occurs for multiple cycles; see Fig. 12); and

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Beale - US 11516736 B2 – BD in DRX

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S./Examiner, Art Unit 2464 

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464